DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-13, 15-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formon et al (U.S. Patent No. 5,441,189), hereinafter “Formon”.
With respect to Claim 1, Formon, Figures 1-11, teaches a feed assembly for use in a rolled web material dispenser 10, the feed assembly comprising: 
a first support 14 and a second support 14 that are each constructed to be supported by an enclosure 12 of a rolled web material dispenser; 
a feed drum 30 extending between the first support 14 and the second support 14 such that the feed drum is rotational relative thereto; 
a first pinch roller 74 oriented forward of the feed drum 30 and biased (see Column 6, 47-51) line toward an exterior surface thereof; and 
a second pinch roller 76 oriented generally below the feed drum 30 such that an axis of rotation of the second pinch roller is radially offset from an axis of rotation defined by the first pinch roller 74 and such that an exterior surface of the second pinch roller is translated (see Figure 1) toward the exterior surface of the feed drum in response to web material passing therebetween.  
With respect to Claim 4, Formon further teaches a holder 210 that supports the first pinch roller and is pivotably engaged with the first support and the second support.  
With respect to Claim 5, Formon further teaches a drum guard 90 oriented to extend along a radial portion of a circumference of the feed drum and disposed between the first pinch roller 74 and the second pinch roller 76.  
With respect to Claim 7, Formon further teaches a plurality of fingers extending from a drum facing surface of the drum guard and oriented such that each finger traverses an imaginary plane defined by a cross-sectional footprint of the feed drum.  See Figures 10 below. 
[AltContent: textbox (Plurality of fingers)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    393
    919
    media_image1.png
    Greyscale


With respect to Claim 8, Formon further teaches wherein at least one of the fingers includes a guide shoe (see Figure 11 in the next page) that extends in a direction generally aligned with an axis of rotation of the feed drum.
[AltContent: textbox (Guide shoe)][AltContent: arrow]
    PNG
    media_image2.png
    465
    323
    media_image2.png
    Greyscale

With respect to Claim 9, Formon further teaches the feed assembly disposed in a housing defined by a cover 19 that is pivotably connected to a base 12 and having a pair of opposing roll support hubs 206,208 disclosed generally above the feed assembly.
With respect to Claim 10, Formon, Figures 7-11, teaches a rolled web material feed assembly comprising: 
a feed roller 224; 
at least one radial groove formed in an exterior surface of the feed roller 224; 
a first pinch roller 230 and a second pinch roller 234 that are oriented to cooperate with the feed roller 224 and are configured to pass a web material therebetween during rotation of the feed roller; 
a guard 239 disposed between the first pinch roller 230 and the second pinch roller 234 along a radial portion of the feed roller 224; 
See Figures 10-11) extending from the guard 239 and passing into the at least one radial groove formed in the feed roller.  
With respect to Claim 11, Formon further teaches a shoe (see Figure 11 below) formed along a portion of the guide arm that is exposed to the web material as it progresses beyond the second pinch roller.
[AltContent: textbox (Shoe)][AltContent: arrow]			 
    PNG
    media_image2.png
    465
    323
    media_image2.png
    Greyscale
 

With respect to Claim 12, Formon further teaches a plurality of teeth formed along an edge of the guard that is proximate the second pinch roller.  See Figures 10 on next page. 
[AltContent: textbox (Plurality of teeth)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    393
    919
    media_image1.png
    Greyscale

With respect to Claim 13, Formon further teaches wherein an axis of rotation of the first pinch roller and an axis of rotation of the feed roller are contained in an imaginary plane that is generally horizontally oriented and an axis of rotation of the second pinch roller and the axis of rotation of the feed roller are contained in an imaginary plane that is generally vertically oriented.  
With respect to Claim 15, Formon further teaches a first end support and a second end support 210 that support opposing ends of the feed roller and a pinch roll holder that supports opposing ends of the first pinch roller and that is pivotably connected to at least one of the first end support and the second end support.  
With respect to Claim 16, Formon further teaches a housing disposed thereabout and having a first boss 206 and a second boss 208 constructed to support a bulk roll of web material generally thereabove.  
With respect to Claim 17, Formon further teaches a perforation blade 40 that is supported by the feed drum 30 and has a cutting edge that 27Docket No. 1414.697periodically projects beyond a radial circumference of the feed drum (through 48) to perforate that portion of the web material proximate thereto.  
Claims 18 and 20-22, the method described in these claims would inherently result from the use of the feed assembly of Formon in view of Henson as advanced above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formon as applied to Claims 1, 4-5, 7-13, 15-18, and 20-22 above, and further in view of Henson et al (U.S. Patent No. 10,299,638), hereinafter “Henson”.
With respect to Claims 2 and 14, Formon is advanced above.
Formon teaches all the elements of the feed assembly except for a rubber layer formed about an exterior surface of at least one of the first pinch roller and the second pinch roller. 
However, Henson, Figure 4, teaches a rubber layer 132a formed about an exterior surface of at least one of the first pinch roller and the second pinch roller.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Formon with a rubber layer, as taught by Henson, for the purpose of increasing the friction between the pinch roller and the feed drum.
	With respect to Claim 19, the method described in these claims would inherently result from the use of the feed assembly of Formon in view of Henson as advanced above.
With respect to Claim 3, Henson further teaches wherein the rubber layer is compressed toward the exterior surface of the feed drum. 
Allowable Subject Matter
Claims 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 6 and 23 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the feed assembly set forth including a toothed surface formed along a portion of the drum guard oriented toward the second pinch roller.
None of the references of the prior art teach or suggest a toothed surface formed along a portion of the drum guard oriented toward the second pinch roller as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the feed assembly in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654